Citation Nr: 1216712	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2010.  This matter was originally on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses a need for further evidentiary development in this case.  The Veteran seeks service connection for PTSD as a result of a sexual assault committed upon her while serving in the military. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

The Veteran underwent VA examinations in November 2010 and June 2011.  At the November 2010 examination, the examiner diagnosed the Veteran as having PTSD and Major Depressive Disorder.  The examiner, a psychologist noted that the Veteran met the PTSD criteria and provided symptoms associated with each criteria.  The examiner noted that the disturbance caused distress or impairment in social, occupational, or other areas of functioning but did not elaborate on how such disturbance caused distress or impairment.

At the June 2011 examination, the examiner diagnosed the Veteran as having mood disorder not otherwise specified and noted that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner noted that the Veteran had experienced some remission of symptoms or at least less severe symptoms as time went by.  The examiner noted that the Veteran survived a very traumatic experience and likely sustained rather severe psychological injury due to the rape.  The examiner noted that the Veteran did not meet the criteria for PTSD partly because time had caused her to heal in addition to her level of resilience.  The examiner elaborated that it was at least as likely as not that the rape combined with predisposing factors (sexual advances by a sibling during childhood, divorce of her parents, difficulty learning in school) permanently aggravated the Veteran's disposition, thus causing the current diagnosis of mood disorder not otherwise specified.    

Given the contradictory evidence present in this case, additional development is necessary prior to a final adjudication of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an additional VA psychiatric examination by a Board of two psychiatrists to determine the etiology of all currently diagnosed psychiatric disorders.  All indicated tests and studies are to be performed, and all currently diagnosed psychiatric disorders should be clearly identified.  Prior to the examination, the claims folder must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the examination report.  The examiners should state whether the Veteran has a current diagnosis of PTSD that has been diagnosed in accordance with the DSM IV criteria. 

If PTSD is diagnosed, the physician should identify the specific stressor(s) that support the diagnosis.  After identifying the specific stressor(s), the examiners should render an opinion as to whether any stressor(s) that pertain to the alleged in-service personal assault actually occurred (i.e., including but not limited to whether the record contains evidence of behavior changes which might be expected following a personal assault, to include, but not limited to, requests for transfer to another military duty assignment; deterioration in work performance; in-service substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes); and if so, whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the in-service personal assault is medically related to the Veteran's PTSD symptomatology.  

If PTSD is not diagnosed, the examiners should explain why the diagnosis was not made.  The examiners should render an opinion as to whether it is at least as likely as not that such other psychiatric diagnosis is related to the Veteran's military service.  

2.  The case should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


